DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0050793).

In regards to claim 1, Wang teaches a method of decoding an encoded video bitstream using at least one processor (See FIG. 4-7), the method comprising: 
	obtaining a coded video sequence from the encoded video bitstream (See ¶0054 and FIG. 4-7); 

	obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (See ¶0053); 
	obtaining at least one coded slice NAL unit included in the picture unit (See ¶0053); 
	decoding a coded picture based on the PH NAL unit (See ¶0054), the at least one coded slice NAL unit (See ¶0053), a picture parameter set (PPS) included in a PPS NAL unit obtained from the coded video sequence (See ¶0053-0054 in view of 0058), and a sequence parameter set (SPS) included in an SPS NAL unit obtained from the coded video sequence (See ¶0053-0054 in view of 0058); and 
	outputting the decoded picture (See ¶0054), 
	wherein the SPS NAL unit is available to the at least one processor before the PPS NAL unit (See ¶0013 and 0047-0054 wherein, for example, the sequence header is already contained within the sequence parameter set and so is not needed to be present in every single picture as a sequence parameters must be set before all the picture parameters are set [since a sequence comprises a set of pictures, just as a picture comprises a set of slices, and thus the information for the whole must be received before information for the individuals within the whole), and 
	wherein the PPS NAL unit is available to the at least one processor before the PH NAL unit and the at least one coded slice NAL unit (See ¶0013 and 0053-0054 wherein the SPS and PPS NAL units are sent well ahead of other NAL units, this is because the sequence parameters and picture parameters are needed before, for example, slice parameters can even be considered).

In regards to claim 5, Wang teaches the method of claim 1, wherein the PH NAL unit, the at least one coded slice NAL unit, and the PPS NAL unit are included in a single access unit (See ¶0047-0053 wherein the header, PPS and slice NAL units may be used together).

In regards to claim 10, the claim is rejected under the same basis as claim 1 by Wang, wherein the memory and processor are taught as seen in ¶0055-0057. 

In regards to claim 14, the claim is rejected under the same basis as claim 5 by Wang. 

In regards to claim 19, the claim is rejected under the same basis as claim 19 by Wang, wherein the non-transitory computer-readable medium is taught as seen in ¶0057. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0050793) in view of He et al. (“He”) (U.S. PG Publication No. 2015/0103886).

In regards to claim 2, Wang fails to teach the method of claim 1, wherein a temporal identifier of the SPS NAL unit is equal to zero.
	In a similar endeavor He teaches wherein a temporal identifier of the SPS NAL unit is equal to zero (See ¶0051-0058 and 0133).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of He into Wang because it allows for the system to determine whether the NAL unit includes an active parameter set for a current layer as described in ¶0003 and thus provides for a substantially higher coding efficiency as described in ¶0002.

In regards to claim 3, Wang fails to teach the method of claim 1, wherein a layer identifier of the PPS NAL unit is greater than or equal to a layer identifier of the SPS NAL unit.
	In a similar endeavor He teaches wherein a layer identifier of the PPS NAL unit is greater than or equal to a layer identifier of the SPS NAL unit (See ¶0051-0058 and 0133 wherein for example they may be equal).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of He into Wang because it allows for the system to determine whether the NAL unit includes an active parameter set for a current layer as described in ¶0003 and thus provides for a substantially higher coding efficiency as described in ¶0002.

In regards to claim 4, Wang fails to teach the method of claim 1, wherein a layer identifier of the at least one coded slice NAL unit is greater than or equal to a layer identifier of the PPS NAL unit.
	In a similar endeavor He teaches wherein a layer identifier of the at least one coded slice NAL unit is greater than or equal to a layer identifier of the PPS NAL unit (See ¶0051-0058 and 0133 wherein for example they may be equal).


In regards to claims 11-13, the claims are rejected under the same basis as claims 2-4, respectively, by Wang in view of He. 

In regards to claim 20, the claim is rejected under the same basis as claim 2 by Wang in view of He. 

Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) (U.S. PG Publication No. 2006/0050793) in view of Choi et al. (“Choi”) (U.S. PG Publication No. 2016/0269740).

In regards to claim 6, Wang fails to teach the method of claim 1, wherein the coded video sequence further comprises a step-wise temporal sublayer access (STSA) NAL unit corresponding to an STSA picture, and wherein the STSA NAL unit is not located between the PPS NAL unit and the at least one coded slice NAL unit.
	In a similar endeavor Choi teaches wherein the coded video sequence further comprises a step-wise temporal sublayer access (STSA) NAL unit corresponding to an STSA picture (See ¶0066 and 0072 the NAL unit of an STSA picture is part of VCL NAL data as it is used to switch between temporal sublayers), and wherein the STSA NAL unit is not located between the PPS NAL unit and the at least one coded slice NAL unit (See ¶0299 in view 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 7, Wang fails to teach the method of claim 6, wherein the PH NAL unit, the at least one coded slice NAL unit, the PPS NAL unit, and the STSA NAL unit are included in a single access unit.
	In a similar endeavor Choi teaches 6, wherein the PH NAL unit, the at least one coded slice NAL unit, the PPS NAL unit, and the STSA NAL unit are included in a single access unit (See FIG. 4C wherein they may be part of an overall NAL unit system of a stream).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 8, Wang fails to teach the method of claim 6, wherein a temporal identifier of the PPS NAL unit is equal to a temporal identifier of the STSA NAL unit.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 9, Wang fails to teach the method of claim 6, wherein a picture order count (POC) of the PPS NAL unit is greater than or equal to a POC of the STSA NAL unit.
	In a similar endeavor Choi teaches wherein a picture order count (POC) of the PPS NAL unit is greater than or equal to a POC of the STSA NAL unit (See ¶0239-0246 wherein a Random Access Picture is used [such as an STSA picture to switch between layers] the current picture POC value may be reset to zero).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Wang because it allows for the switching of layers in multilayer video sequences, of which allows for the provision of content either in base form or higher-quality forms through the use of enhancement layers, thus providing adaptability and improved efficiency for encoding systems.

In regards to claim 15-18, the claims are rejected under the same basis as claims 6-9, respectively, by Wang in view of Choi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483